 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,           Case No.: 19CR2564-CAB
11              Plaintiff,               PROTECTIVE ORDER REGARDING
                                         DISCOVERY
12        v.

13   QINGSHAN LI,
14              Defendant
15
16       Pursuant    to the motion    of the United    States,    Federal   Rule   of

17 Criminal Procedure 16(d), and General Order No. 514 of the United States

18 District Court for the Southern District of California ("General Order

19 No. 514"), it is hereby ORDERED as follows:

20       1.    Any   discoverable   documents   that were filed    under    seal are
21             unsealed for the limited purpose of allowing the United States
22             to provide them to each defendant and defense counsel ("the
23             defense") in discovery.
24       2.    All discovery produced by the United States in this case is
25             for use by the defense solely for investigating, preparing for
26             trial, trial, and any appeals of this matter and for no other

27             purpose.

28
 1           3.       The defense may not distribute,                     disseminate,       disclose,        or

 2                    exhibit discovery materials to any person who is not a part

 3                    of the defense, except as further set forth herein.

 4           4.       Each counsel of record shall sign a copy of this Protective

 5                    Order, acknowledging               its terms and agreeing to comply with

 6                    them, and ensure that every member of his/her defense team is

 7                    advised of the Order and agrees in writing to be bound by its

 8                    terms.

 9           5.       The defense shall take all reasonable steps to: (a) maintain

10                    the confidentiality of the discovery, and (b) safeguard the

11                    discovery produced in this case from disclosure to or review

12                    by any third party.

13           6.       The      defense           may    share     discovery    materials         with       any

14                    investigators, consultants or experts retained by the defense

15                    in    connection           with    this    case,   provided    that     the    defense

16                    informs        any    such       individual (s) of this       Order     and obtains

17                    his/her written agreement to be bound by its terms.

18           7.       The defense may show witnesses and the Defendant discovery

19                   materials as necessary for the preparation of the defense, but

20                   may     not     give    copies       or the materials      to the Defendant or

21                    witnesses absent further Order of the Court.

22           8.       The defense shall return any and all copies of the discovery

23                    to the United States within 90 days of the conclusion of the

24                    proceedings           in    the     above-referenced     case,      including         any

25                    appeal.

26           9.       To the extent that any of the criminal discovery materials

27                    contain       any     indivictual' s personal         information,        within      the

28                   meaning        of General Order 514, the defense shall redact any
                                                             2
     Protective Order Regarding Discovery                                      U S. v. QingShan LI, 19CR2564-CAB
 1                    filings referencing or containing said materials in a manner

 2                   consistent with General Order 514.
 3           10.     To the extent that any criminal discovery materials were filed

 4                   with the court under seal, the defense shall file a motion to

 5                   unseal the documents with notice to the United States before

 6                   any pleadings           or   exhibits          referencing               or      containing             said

 7                   materials may be publically filed.
 8           11.     If      defense        counsel     withdraws              or       is      disqualified                 from

 9                   participation           in this      case,         the      defense           shall        return         any

10                   discovery produced pursuant to the Order to the United States

11                   within 10 days.

12           IT IS SO ORDERED.

13   DATED:                7/17/19
                                                             HONORABLE CATHY ANN BENCIVENGO
14                                                           United States District Judge
15
16 ACKNOWLEDGEMENT

17
   I have reviewed the foregoing protective order and I agree to be bound
18 by its terms.
19
20   DATED:                                        SIGNED:--f-\--frtr3='-IL.:>..----:-_,_.----:-l-7h--"--'--'--'-dL....J1..---=-
                                                                 Ben] in
21                                                               Counsel for QingShan Li
22
23
24
25
26
27
28
     Protective Order Regarding Discovery
                                                            3                             U.S. v. QingShan LI, 19CR2564-CAB
